Boehm, J. (dissenting in part).
Defendants moved to dismiss the complaint, contending, inter alia, that the memorandum was not susceptible of a defamatory interpretation. Supreme Court, inter alia, granted defendants’ motion to dismiss, holding that the memorandum contained mere statements of fact with no defamatory meaning. I disagree and, therefore, respectfully dissent in part.
A writing is defamatory " ' "if it tends to expose a person to hatred, contempt or aversion, or to induce an evil or unsavory opinion of him in the minds of a substantial number in the community, even though it may impute no moral turpitude to him” * * * [or if it] tends to disparage a person in the way of his office, profession or trade’ ” (Tracy v Newsday, Inc., 5 NY2d 134, 135-136, quoting Nichols v Item Publs., 309 NY 596, 600-601). Whether a particular statement is susceptible of a defamatory meaning is, in the first instance, a legal question to be determined by the court (Tracy v Newsday, Inc., supra, at 136; Cappellino v Rite-Aid of N. Y., 152 AD2d 934, 935). In making that determination, the threshold standard to be applied is "[w]hether the contested statements are reasonably susceptible of a defamatory connotation” (Weiner v Doubleday & Co., 74 NY2d 586, 592, cert denied 495 US 930). The words should "be construed not with the close precision expected from lawyers and judges but as they would be read and understood by the public to which they are addressed [citation omitted]” (November v Time Inc., 13 NY2d 175, 178-179; see, Sydney v MacFadden Newspaper Publ. Corp., 242 NY 208, 214; Kraus v Brandstetter, 167 AD2d 445, 446).
When read separately, the statements in the memorandum may be true and non-defamatory; it is their conjunction that creates the potential harm. The memorandum announcing plaintiffs suspension may reasonably be read to suggest that plaintiffs misconduct was responsible for the Federal investigation. That interpretation does not strain the meaning of the language, but would be a natural implication from the words, as linked, in the minds of the intended audience, defendants’ employees (see, Balabanoff v Hearst Consol. Publs., 294 NY 351, 355, quoting Restatement of Torts § 563 [d] [" 'words which alone are innocent may in their context clearly be capable of a defamatory meaning and may be so understood’ ”]). We are not constrained to read the memorandum in its literal sense, but may consider the meaning "which a reader might not irrationally attach to the article as written” (November v Time Inc., supra, at 179). The implication that plaintiff was guilty of misconduct that led to the Federal investigation is *926one that the average reader might well attribute to the memorandum in the context in which it is written. The bare disclaimer that defendants had not prejudged plaintiff does not necessarily erase that defamatory implication. "The publisher of a libel may not * * * escape liability by veiling a calumny under artful or ambiguous phrases and, if any common-sense construction of what was written justifies or supports a defamatory meaning, it will be for the jury, not the court on motion, to decide whether the writing was or was not defamatory. (See Mencher v. Chesley, * * * 297 N. Y. 94, 102.)” (Nichols v Item Publs., supra, at 601).
The memorandum may reasonably be construed as defaming plaintiff (see, Carney v Memorial Hosp. & Nursing Home, 64 NY2d 770), and in the present procedural posture that is all that plaintiff need show (see, Gross v New York Times Co., 82 NY2d 146; Silsdorf v Levine, 59 NY2d 8, cert denied 464 US 831).
The cases cited by defendants do not dictate a contrary result. The content of the statements in those cases is either dissimilar or not disclosed, and Loudin v Mohawk Airlines (27 AD2d 517) was decided on the basis that the action was not one of libel on its face and it was, therefore, necessary to plead special damages, which was not done.
The contention of defendants that the complaint is deficient for failure to allege falsity is without merit. The burden of proving the truth is imposed upon defendants in a case such as this one that involves private persons in a matter of purely private concern. In that limited circumstance, the common-law rules still survive and falsity is not a necessary allegation. It was necessary for plaintiff to plead only the three common-law elements to state a valid cause of action: (1) that the statement was defamatory; (2) that the statement referred to plaintiff; and (3) that defendants published the statement; the truth of the statement is an affirmative defense (see, Bingham v Gaynor, 203 NY 27; PJI 3:23, 3:23B, 3:33; Comment, 2 NY PJI 98, 101-102, 119, 186 [1995 Supp]). (Appeal from Order of Supreme Court, Erie County, Doyle, J.—Dismiss Complaint.) Present— Denman, P. J., Pine, Wesley, Balio and Boehm, JJ.